DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Claims 2, 4, 6, 11, 13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 31 August 2021.
It should be noted that Claims 4 and 13, cited by the applicant as being directed to the elected Species in the reply filed on 31 August 2021, are in fact directed to a nonelected Species corresponding to the claimed “first driving transistor.”  As such, Claims 4 and 13 are likewise withdrawn from further consideration. 

Applicant’s election without traverse of Species V, corresponding to Figure 12 of the originally filed disclosure and originally filed Claims 1, 3, 5, 7-10, 12, 14, 16, and 17 in the reply filed on 31 August 2021 is acknowledged.

Claim Interpretation

Independent Claims 1 and 9 recite features directed to the elected embodiment of Species V, corresponding to Figure 12 of the originally filed disclosure, along with features directed to at least one distinct non-elected embodiment, corresponding to one or more of Species I through IV and VI as set forth in the Requirement for Election/Restriction mailed 26 July 2021, with such features distinguished as alternative embodiments of the claimed “sub-pixel circuit” of Claim 1 and the claimed “active electroluminescence display” of Claim 9 by the word “or” in the claims.  It should be noted that features directed to distinct non-elected embodiments of the disclosed invention distinguished by the word “or” in the claims have not been considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3, 5, 7-10, 12, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1 and 9 both recite “at least one second driving transistor and at least one third driving transistor…” wherein “the anode of the electroluminescence device is coupled with an output terminal of the second driving transistor, an input terminal of the second driving transistor is coupled with an output terminal of the third driving transistor, an input terminal of the third driving transistor is coupled with the power source, a control terminal of the second driving transistor is coupled with the scan line, and a control terminal of the third driving transistor is coupled with the signal line.”  As a plurality of “second driving transistors” and “third driving transistors” have been defined in the claims, it is unclear which of the plurality of “second driving transistors” and “third driving transistors” are referenced by “the second driving transistor” and “the third driving transistor.”  Thus, independent Claims 1 and 9 are vague and indefinite.
For the purposes of examination, the examiner assumes that claimed “sub-pixel circuit” of independent Claims 1 and 9 each comprise a plurality of “second driving transistors” and “third driving transistors,” and the claimed “couplings” are respectively applicable to each of the “second driving transistors” and “third driving transistors” in the claimed “sub-pixel circuit.”  This interpretation is based on the elected embodiment of Species V, corresponding to Figure 12 of the originally filed disclosure.
Claims 3, 5, 7-8, 10, 12, 14, 16, and 17 are vague and indefinite based either on their dependency from independent Claim 1 or independent Claim 9, or for the same reasons as independent Claims 1 and 9.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki (US 2005 / 0243079).

As pertaining to Claim 1, Ozaki discloses (see Fig. 1) a sub-pixel circuit, comprising: 
at least one electroluminescence device (101); and 
(at least one first driving transistor coupled with the at least one electroluminescence device;) or 
at least one second driving transistor (104) and at least one third driving transistor (103) coupled with the at least one electroluminescence device (101), wherein
(a cathode of the electroluminescence device is coupled with a power source, an anode of the electroluminescence device is coupled with an output terminal of the first driving transistor, an input terminal of the first driving transistor is coupled with a signal line, and a control terminal of the first driving transistor is coupled with a scan line;) or 
the anode of the electroluminescence device (101) is coupled with an output terminal of the second driving transistor (104), an input terminal of the second driving transistor (104) is coupled with an output terminal of the third driving transistor (103), an input terminal of the third driving transistor (103) is coupled with the power source (Vi), a control terminal of the second driving transistor (104) is coupled with the scan line (Dj), and a control terminal of the third driving transistor (103) is coupled with the signal line (Si; see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

As pertaining to Claim 3, Ozaki discloses (see Fig. 1) that the anode of the electroluminescence device (101) is coupled with a plurality of signal lines (Si) via the at least one second driving transistor (104) and the at least one third driving transistor (103), respectively;
the control terminal of each second driving transistor (104) is coupled with the same scan line (Dj);
the control terminal of each third driving transistor (103) is coupled with one signal line (Si);
the input terminal of each second driving transistor (104) is coupled with an output terminal of a third driving transistor (103) corresponding to the second driving transistor (104); and


As pertaining to Claim 5, Ozaki discloses (see Fig. 1) that the anode of the electroluminescence device (101) is coupled with the output terminal of the second driving transistor (104) via a functional module (i.e., a wiring), the input terminal of the second driving transistor (104) is coupled with the output terminal of the third driving transistor (103) via a passive component (i.e., a wiring and/or capacitance (106)), and the input terminal of the third driving transistor (103) is coupled with the power source (Vi) via an active component (i.e., a wiring and/or power supply; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

As pertaining to Claim 7, Ozaki discloses (see Fig. 1) that the second driving transistor (104) is a second MOS transistor, wherein a drain of the second MOS transistor (see (104)) is coupled with the anode of the electroluminescence device (101), a source of the second MOS transistor (see (104)) is coupled with the third driving transistor (103), and a gate of the second MOS transistor (see (104)) is coupled with the scan line (Dj; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056] along with Page 4, Para. [0057]-[0059]).

As pertaining to Claim 8, Ozaki discloses (see Fig. 1) that the third driving transistor (103) is a third MOS transistor, wherein a source of the third MOS transistor .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Zhang et al. (hereinafter “Zhang” US 2005 / 0030268).

As pertaining to Claim 9, Ozaki discloses (see Fig. 1) an active electroluminescence display comprising a pixel array, a scan line (Dj), and at least one signal line (Si), wherein
the pixel array comprises at least one pixel circuit (again, see Fig. 1), and each pixel circuit is located in an intersection area of the scan line (Dj) and the at least one (at least one first driving transistor coupled with the at least one electroluminescence device;) or at least one second driving transistor (104) and at least one third driving transistor (103) coupled with the at least one electroluminescence device (101), wherein (a cathode of the electroluminescence device is coupled with a power source, an anode of the electroluminescence device is coupled with an output terminal of the first driving transistor, an input terminal of the first driving transistor is coupled with a signal line, and a control terminal of the first driving transistor is coupled with a scan line;) or wherein the anode of the electroluminescence device (101) is coupled with an output terminal of the second driving transistor (104), an input terminal of the second driving transistor (104) is coupled with an output terminal of the third driving transistor (103), an input terminal of the third driving transistor (103) is coupled with the power source (Vi), a control terminal of the second driving transistor (104) is coupled with the scan line (Dj), and a control terminal of the third driving transistor (103) is coupled with the signal line (Si);
(the scan line is configured to provide a scan signal for each first driving transistor and control on/off of each first driving transistor, and the at least one signal line is configured to provide an image signal for the input terminal of each first driving transistor, so that the first driving transistor drives the electroluminescence device to display a corresponding image when the first driving transistor is turned on;) or
the scan line (Dj) is configured to provide a scan signal for each second driving transistor (104) and control on/off of each second driving transistor (104) and each third driving transistor (103), and the at least one signal line (Si) is configured to provide an 

Ozaki does not explicitly disclose that each pixel circuit comprises three sub-pixel circuits, wherein one of the three sub-pixel circuits comprises an electroluminescence device that can emit red light, another one of the three sub-pixel circuits comprises an electroluminescence device that can emit green light, and the remaining one of the three sub-pixel circuits comprises an electroluminescence device that can emit blue light.  However, this configuration of sub-pixel circuits is well-known in the art.
In fact, in the same field of endeavor, Zhang discloses (see Fig. 5 and Fig. 6) that it was well-known in the art before the effective filing date of the claimed invention to implement a full-color electroluminescence display device using a pixel structure (40) that comprises three sub-pixel circuits (42, 44, 46), wherein one of the three sub-pixel circuits (42) comprises an electroluminescence device (428) that can emit red light, another one of the three sub-pixel circuits (44) comprises an electroluminescence device (448) that can emit green light, and the remaining one of the three sub-pixel circuits (46) comprises an electroluminescence device (468) that can emit blue light (see Page 3, Para. [0037]-[0040]).  Zhang discloses a full-color electroluminescence display device with improved intensity and color control that allows for the display of full-color images (see Page 1, Para. [0004]).


As pertaining to Claim 10, Ozaki discloses (see Fig. 1):
(providing, by the scan line, a scan signal for each first driving transistor and controlling, by the scan line, the on/off of each first driving transistor;
providing, by the at least one signal line, an image signal for the input terminal of each first driving transistor, so that the first driving transistor drives the electroluminescence device to display a corresponding image when the first driving transistor is turned on;) or
providing, by the scan line (Dj), a scan signal for each second driving transistor (104) and controlling, by the scan line (Dj), the on/off of each second driving transistor (104) and each third driving transistor (103);
providing, by the at least one signal line (Si), an image signal for the input terminal of each third driving transistor (103), so that the second driving transistor (104) and the third driving transistor (103) drive the electroluminescence device to display a 

As pertaining to Claim 12, Ozaki discloses (see Fig. 1) that the anode of the electroluminescence device (101) is coupled with a plurality of signal lines (Si) via the at least one second driving transistor (104) and the at least one third driving transistor (103), respectively;
the control terminal of each second driving transistor (104) is coupled with the same scan line (Dj);
the control terminal of each third driving transistor (103) is coupled with one signal line (Si);
the input terminal of each second driving transistor (104) is coupled with an output terminal of a third driving transistor (103) corresponding to the second driving transistor (104); and
the output terminal of each second driving transistor (104) is coupled with the electroluminescence device (101; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]). 

As pertaining to Claim 14, Ozaki discloses (see Fig. 1) that the anode of the electroluminescence device (101) is coupled with the output terminal of the second driving transistor (104) via a functional module (i.e., a wiring), the input terminal of the second driving transistor (104) is coupled with the output terminal of the third driving 

As pertaining to Claim 16, Ozaki discloses (see Fig. 1) that the second driving transistor (104) is a second MOS transistor, wherein a drain of the second MOS transistor (see (104)) is coupled with the anode of the electroluminescence device (101), a source of the second MOS transistor (see (104)) is coupled with the third driving transistor (103), and a gate of the second MOS transistor (see (104)) is coupled with the scan line (Dj; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056] along with Page 4, Para. [0057]-[0059]).

As pertaining to Claim 17, Ozaki discloses (see Fig. 1) that the third driving transistor (103) is a third MOS transistor, wherein a source of the third MOS transistor (see (103)) is coupled with the power source (Vi), a drain of the third MOS transistor (see (103)) is coupled with the source of the second MOS transistor (see (104)), and a gate of the third MOS transistor (see (103)) is coupled with the signal line (Si; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056] along with Page 4, Para. [0057]-[0059]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.